Holderman, J. Claimant filed a suit against the State of Illinois alleging that on January 1,1973, he and his wife went to the Chicago Reed Mental Health Center to visit his stepson, who was an inmate at said center. Claimant and his wife were admitted to the visitor’s room in the building where the stepson was quartered. Shortly thereafter, they accompanied his stepson into an adjoining room, known as a game room or day room, where the son was to show them a package containing a gift from Claimant. This package had been previously brought to the inmate by his sister. While being shown the package, another inmate grabbed the package from Claimant’s stepson. When Claimant told the inmate to give the package back, the inmate struck Claimant violently in the mouth causing him to be knocked to the floor where the assailant, together with other inmates, beat and kicked Claimant. Hospital personnel from outside the room came to Claimant’s aid and the inmates scattered. Claimant was taken to Respondent’s hospital where his mouth and lip were sutured. After leaving the hospital, Claimant went to Christ Community Hospital where he was x-rayed and attended by his own physician, Dr. Walter Gingold. The following day, he saw his dentist, Dr. J. S. Warshaw, and an oral surgeon, Dr. Albert J. Petrulis, who removed several of his teeth that were loosened as a result of the assault. Claimant stated that his upper plate was also broken. Claimant testified that as a result of his injuries, he remained off his job as plumber foreman for a period of six days, and his loss of earnings, based on his take-home pay, amounted to approximately $300.00. Claimant further testified that he saw his own doctor, Dr. Gingold, several times and that on the second visit, his stitches were removed. He further stated that because of the injuries to his mouth, he was unable to eat properly and he lost 30 pounds. Claimant’s special damages, as testified to by him, are as follows: Christ Community Hospital $ 57.00 Albert J. Petrulis, D.D.S. 85.00 Walter Gingold, M.D. 50.00 J. S. Warshaw, D.D.S. 375.00 Medicines 9.75 Loss of earnings 300.00 Total Special Damages $876.75 The stepson, also called as a witness, stated that while showing a present to his stepfather, an inmate cursed him and claimed the package was his. He testified that the man hit Claimant, knocked his glasses off, grabbed him by the coat and pulled his coat up over his back, and then started kicking the Claimant in the head and face. He also stated he saw none of Respondent’s personnel in the area at the time of the attack. It appears from the evidence that the State of Illinois was guilty of negligence in failing to properly and adequately supervise the inmates under its care and custody and that it failed to provide proper protection for persons visiting the Chicago Reed Mental Health Center. It is clear that there was no contributory negligence on the part of Claimant and it is also clear that the losses sustained were the result of negligence on the part of the Respondent. It is apparent that this lack of supervision and protection on the part of Respondent resulted in the injury suffered by Claimant. Award is hereby entered in favor of Claimant in the amount of $2,000.00.